                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

TRUMAN COIN GROSS,                                                                     PLAINTIFF
ADC #135755

v.                             Case No. 5:19-cv-175-KGB-JTK

ASA HUTCHINSON, et al.                                                           DEFENDANTS

                                            ORDER

       The Court has received Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 4). Plaintiff Truman Coin Gross filed an

objection to the Proposed Findings and Recommendations (Dkt. No. 7). After a review of the

Proposed Findings and Recommendations and Mr. Gross’ objection, as well as a de novo review

of the record, the Court adopts the Proposed Findings and Recommendations in their entirety (Dkt.

No. 4). Mr. Gross’ claims are dismissed without prejudice.

       On May 23, 2019, Judge Kearney directed Mr. Gross to either submit the $400 filing fee

or to file an in forma pauperis motion, together within an amended complaint, within 30 days. In

response, Mr. Gross filed a document, which was docketed as a “notice” (Dkt. No. 3). In the

document, Mr. Gross certified that his claim is not a 42 U.S.C. § 1983 civil action complaint (Id.,

at 1). He stated that his claim is a notification pursuant to 18 U.S.C. § 2382, the misprision of

treason statute, and a request to talk to the Department of Homeland Security (Id.).

       Judge Kearney recommends that Mr. Gross’ complaint be dismissed without prejudice for

Mr. Gross’ failure to respond to Judge Kearney’s order to submit the $400 filing fee or to file an

in forma pauperis motion. Although Mr. Gross claims that his claim is a notification pursuant to

the misprision of treason statute (Dkt. No. 7, at 2), this Court agrees with Judge Kearney that Mr.

Gross failed to respond to Judge Kearney’s order. Therefore, the Court adopts the Proposed
Findings and Recommendations as its findings in all respects (Dkt. No. 4). Mr. Gross’ complaint

is dismissed without prejudice.

       It is so ordered this 28th day of May, 2021.



                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                2
